DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 12/8/21 is acknowledged.  Thus, claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the interconnection/ link between the each of the structure elements set forth in base claim 1 and the rest of the dependent claims 2-10 as so to make and form the claimed system.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by APA  as Applicant admitted prior art as indicated in Fig. 1 and the discussion in paragraphs 0016-0019 of the specification.
APA discloses the claimed electronic device manufacturing system comprising: 
a mainframe 102 comprising a first transfer chamber 106 and a plurality of facets  104 a-d defining first side walls of the first transfer chamber (see paragraph 0019 of the APA), wherein the plurality of facets comprises: 
a first facet  104a  that has a first number of substrate access ports 104 (see Fig. 1);

    PNG
    media_image1.png
    679
    519
    media_image1.png
    Greyscale



a third facet  104c that has the second number of substrate access ports 105, wherein the second number of substrate access ports appears to be 1(see marked up) is different than the first number of substrate access ports (appear to be 2 see marked up).  Therefore, the limitations above is met by the APA.
Limitations of claims 3-4 are also met by the above.
As applied to claim 5, the APA discloses the electronic device manufacturing system of claim 4, wherein the fourth facet is configured to couple to one or more load lock chambers (see 104d  which being configured  to couple to one or more  load lock chambers 120, 124).
Limitations of claims 6, 8-10 are also met by the APA (see Fig. 1 of the APA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA as applied above.
As applied to claim 7 regarding to the facet size configuration set forth in the above claim.   The subject-matter of claim 7 is therefore not inventive when departing from APA and common general knowledge.   Further, it would have been an obvious matter of design choice to make or form a particular size or shape  of the access port, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt